Explanations of vote
Oral explanations of vote
(PL) Mr President, I voted in favour of the resolution on the European Strategy for the Danube Region, because I think the European Union needs such regional strategies. I am convinced that implementation of such strategies can have a very positive influence on regional development and, as a consequence, can influence the lives of the region's residents and improve their quality of life. For surely it is the residents of the European Union who are the objective of our action - of Parliament's and the European Union's action. This is why I voted in favour of adopting the resolution.
(DE) Mr President, I welcome the Danube Strategy as something that is profoundly European. It connects a founder Member of the EU, namely Germany, with the two most recent Members, Bulgaria and Romania. It also connects the next candidate country, Croatia, with a country that is striving for candidate status, namely Serbia. I am pleased that the intention is to also include the Czech Republic, Montenegro and a few others which, historically and geographically, belong to this group, although they are not directly situated on the Danube.
However, I would ask that Bavaria not be neglected in all this. If it was independent, Bavaria would be the second largest state on the Danube after Romania. Bavaria has a particular interest in the Danube Strategy. I am therefore grateful and pleased that we are now pressing forward with this strategy.
Mr President, we see once again how the European Union elevates appearance over substance, how it elevates motive over outcome. We have just voted through a series of resolutions condemning human rights abuses in China. What, though, is the European Union doing in the real world? We are isolating Taiwan; we have agreed in principle to sell weapons to the Communist regime in Beijing; and we are collaborating with it to create a rival to the American system of GPS, which President Chirac refers to as 'technological imperialism'.
See how hypocrisy has been elevated into a governing principle! We bleat about human rights, and then we funnel money to Hamas. We refuse to deal with the anti-Castro dissidents in Cuba, we disregard democracy within our own borders when referendums go the wrong way, but we convince ourselves that we are still the good guys because - look at the text of our resolution on human rights!
We are now going to have the extraordinary spectacle of sending Baroness Ashton as our foreign representative to Iran and Cuba and these places to tell them that their democracy is inadequate, when she has never once in her entire career subjected herself to the ballot box, or invited her fellow countrymen to vote for or against her.
I shall finish, if I may, by congratulating the good people of Massachusetts for taking a stand against excessive taxation and excessive government. It was the people of Massachusetts who began the revolution in order to get away from the idea that taxes could be levied without popular consent. We need such a revolution again here in Europe.
(PL) Mr President, I want to express my satisfaction at the adoption by the European Parliament of the resolution on attacks on Christian minorities. Members of the European Parliament must not remain silent in the face of attacks on Christian minorities around the world, because this matter concerns the foundations and roots of the nations of the European Union. For our voice to sound credible, today we should have adopted two amendments put forward by the European Conservatives and Reformists Group to distance ourselves from the ruling of the European Court of Human Rights on crosses. I regret this did not happen, because we must remember the fundamental role which Christianity has played in forming Europe's historical and cultural identity, and promote and protect these values in the world as well as inside the European Union.
Mr Piotrowski, I allowed you to speak even though you did not have the right to do so, because explanations of vote are admissible only on the Strategy for the Danube Region and not on emergency resolutions. However, you have spoken now; therefore, for future reference, I will state that there shall be no explanations of vote on emergency resolutions. Therefore, I will also state, for the benefit of the speakers who have registered, that explanations of vote may refer only to the European Strategy for the Danube Region.
Oral explanations of vote
Motion for a resolution
(PL) Mr President, I, too, would like to speak about the discrimination experienced by Christians in Africa and Asia, but I am going to speak, of course, about our strategy on an extremely important matter. Let us remember that the Danube is the second longest river in Europe, after the Volga. The Danube flows through 10 European states, and as many as 17 states lie within the Danube river basin. This is, of course, a question of a certain responsibility, a certain challenge, for the European Union, because, in addition, some of these countries are currently affected by the very severe crisis. I am also talking about Member States of the European Union. The European Union is showing a certain solidarity in this way. I hope it will also be like this in other cases.
(PL) Mr President, I voted in favour of the resolution on the Danube Strategy. Why? - because it shows that the European Union is open to specific regions, to regions which have a feature in common like, for example, a long river flowing through them. I would also like to express my satisfaction that the amendments which were put forward by the European Conservatives and Reformists Group were not accepted. This has made our resolution clearer. I would like this resolution to be followed by a focus on other characteristic regions, too, including perhaps the Odra Corridor.
Written explanations of vote
I welcome the European Council's conclusions of 18-19 June 2009 in which it asks the European Commission to draw up a European strategy for the Danube Region by 2011. I am voting in favour of the motion for a resolution presented here. The Danube Region is facing several challenges, and a strategy for this region will improve connections and communications systems, preserve the environment and encourage growth, job creation and security. It is important that the Commission makes the most of the operational experience that it acquired with the strategy for the Baltic Sea, and that its strategy is based on the determination of the governments and citizens of the Member States and the regions to overcome immediate common challenges. It is also important to bring this strategy into line with the EU 2020 Strategy and the Commission report entitled 'Regions 2020', to tackle the major challenges that Europe is currently facing, such as globalisation, demographic trends, climate change and energy use and supply. I would also urge Parliament to develop a process of reflection on the future of the European Cohesion Policy and to devise new possible strategies for other regions in order for them to adapt to the changes and pressures of a global world.
I think that the importance of reinforcing a European Union strategy for the Danube Region will facilitate the EU's external action in its immediate neighbourhood, highlighting its potential role in helping bring stability to the regions of south-eastern and eastern Europe through implementing specific projects supporting the economic and social development of these regions. The fact that Member States bordering the Danube have assumed responsibility for promoting at EU level the proposal for creating this strategy for the Danube Region confirms their ability to make a specific contribution to promoting major initiatives capable of ensuring the continuation of the European integration process.
I voted in favour of the European Parliament joint resolution on the Danube, proposing that a European strategy be drawn up for this region as a matter of the utmost urgency. This strategy will give a considerable boost to inter-regional cooperation and will have the following objectives: the development and modernisation of river transport on the Rhine/Meuse-Main-Danube waterway, as well as road and rail transport in the Danube Region; the development and efficient use of renewable energy resources with a view to cutting carbon emissions and increasing energy security; the protection of the environment through implementing projects intended to restore and protect the ecosystems in the region; efficient absorption of EU funds and the attraction of investments, the promotion of tourism, all of which feature in the EU 2020 strategy.
This strategy will have a beneficial impact on Romania, particularly on the country's connections with European transport networks, the protection of the Delta's national heritage, as well as the socio-economic development of the localities in the Danube basin and in other areas.
I firmly believe that the full development of the European Union can only come about if there are adequate development policies for all EU regions which respect their differences, needs and specific features.
I consider that territorial cohesion means creating different strategies for the different regions, fostering sustainable development within a context of respect for the environment and economic exploitation of its potential.
I am aware that macro-regional strategies are aimed at promoting balanced regional development within the EU, using existing resources.
Last but not least, I recognise the strategic, territorial, environmental and cultural importance of the Danube in Central Europe. For all of these reasons, I am voting in favour of this motion for a resolution for an EU strategy for the Danube Region.
This resolution backs a strategy for the Danube Region with a coherent, territory-based approach for this important river, and enables the sustained and integrated development of a region that stretches over 14 European countries.
The proposed strategy will allow a coordinated and integrated policy which can achieve synergetic effects, promote cohesion and foster economic growth and competitiveness, all while protecting the environment.
The objectives to be achieved and harmonised include modernising the ports, improving the navigability of the river (with freight corridors, interconnections and intermodality with the North Sea), improving the quality of the water, protecting the whole Danube Basin and, last but by no means least, protecting the ecosystems that fall within the Natura 2000 Network.
Therefore, the Commission should soon launch a broad consultation process with all countries along the Danube so that the strategy in question is set out by the end of this year and is brought into line with the next multiannual financial framework.
We agree with the creation of a strategy for the Danube Region, based on an earlier consultation and cooperation between the countries and regions that are located along its course. Such a strategy will promote economic and social cohesion in those regions and promote territorial cohesion without jeopardising any of them. The strategy calls for improvements to the ecological status of the Danube, along with the development of a comprehensive plan for conserving and restoring the natural stocks.
Furthermore, it proves to be a positive strategy in the proposal for improving the Danube's multicultural environment, cultural dialogue and protecting its cultural and historical heritage. As stated in the report, we believe that implementation of this strategy must not impinge on the responsibilities of regional and local government, being based instead on cooperation between the countries and areas within this region.
in writing. - (PL) The strategy for the Danube Region which we have prepared, and which we have voted on today, makes it possible to promote regional and cross-border cooperation. The Danube river basin unites as many as 10 European countries at present - Germany, Austria, Slovakia, Hungary, Croatia, Serbia, Bulgaria, Romania, Moldova and Ukraine, of which most are Member States of the European Union or countries aspiring to become Member States. For this reason, the Danube Region is a significant factor, bringing together different programmes which are part of EU cohesion policy, as well as programmes for candidate countries and countries included in the European Neighbourhood Policy. What we have adopted today is a certain outline plan of support for the Danube river basin area, but whether the programme remains on paper or the model is filled out with specific content depends on whether additional means are found which will not affect, or will not reduce, the pool designated for the cohesion policy in individual countries. I hope that a cohesive strategy for the Danube Region will contribute to a rise in prosperity and sustainable and lasting development, and will generate new jobs and security in the region.
I voted in favour of drawing up a development strategy for the Danube, which will allow us to ask the Commission to draft this document as soon as possible, taking into account specific consultations with experts in the field and in the relevant regions, while identifying the financial resources available and including non-EU countries. This strategy must focus on aspects relating to environmental protection and water quality, economic potential and Trans-European transport networks. The Resolution on the European Strategy for the Danube Region emphasises the role and importance of broad consultation with local actors, which the European Commission must organise so that citizens' interests can be represented as faithfully as possible.
Furthermore, the Resolution states that any strategy relating to macro-regions must be incorporated into the cohesion policy, which is the coordinating policy at European Union level. In addition, an analysis will need to be carried out on the added value created by this strategy in terms of European territorial cohesion. I think it is necessary to correlate the TEN-T (Trans-European Network of Transport) strategy, where the Danube comes under point 18, with the new territorial and economic development strategy, so that development takes place in a cohesive manner.
Given the strategic importance of the Danube Region due to its location, closer relations between all countries in this region are crucial, particularly for those that do not yet belong to the EU. This will aid integration in case of future EU enlargement. Thus, the implementation of all the recommendations approved in this motion for a resolution is crucial if there is to be a proposed EU strategy for the Danube Region by the end of 2010.
in writing. - (DE) The strategy for the Danube Region represents a reasonable model for coordinating EU measures for this contiguous region. In addition to issues that relate to the river itself, such as improving the water quality and the ecological situation, the programme that the Commission is to draw up could also result in economic and administration-related synergies. The report that has been tabled put forward some good proposals in this regard and I therefore voted in favour of it.
in writing. - (PL) I endorsed the resolution on a European Strategy for the Danube Region. Territorial cohesion is listed in the Treaty of Lisbon as one of the European Union's priorities. Operation of the Strategy for the Danube Region concerns many areas of support, such as social policy, culture and education, environmental protection, infrastructure and lasting economic development. The very fact of the great impact of the strategy and its solutions in these areas proves that regional strategies should be established and implemented. The Danube Region needs a strategy, and needs support and our action, because this matter concerns many European countries. Six of them are EU Member States, and the rest are potential candidates. The influence of the region is also important for other countries which are not directly associated with it.
The idea of establishing functional regions - macro-regions - began with the Baltic Sea Region Strategy. The Danube Strategy, as with other macro-regional strategies planned by the EU, has the main objective of strengthening integration by cooperation at regional and local level. It is extremely important that governments, local governments, non-governmental organisations and citizens work together with the European Union on the development and realisation of solutions which are adopted, because, together with us, they make up the European Union.
in writing. - (PL) Support should be given to every EU initiative which aims to coordinate and strengthen regional initiatives and which contributes to increased economic cooperation, improved transport infrastructure and better environmental protection. The Strategy for the Danube Region confirms the growth in significance of the macro-regional approach to European Union regional policy. Thanks to the document which has been adopted today, relations will be strengthened between old, new and possible future EU Member States, on the one hand, and Central Europe and the Black Sea Region, on the other. I believe that in the not-too-distant future, similar approval will be given to the concept of a corridor based on the Odra line. It would link the Baltic Sea with the Adriatic and would run from Sweden through Poland, the Czech Republic, Slovakia and Hungary to Croatia.
That is not possible, Mr Zasada. I have already explained that explanations of vote on emergency resolutions are not possible. Explanations of vote may refer only to the European Strategy for the Danube Region. I am sorry, but this was not my decision.